Per Curiam.
1. If an owner of land rents a farm for a year, and thereafter the tenant applies to his landlord for a term of another year, which application is not granted, and the tenant continues nevertheless to occupy the land for several years without the knowledge or consent of the owner, who lives in a distant State, and an attachment is levied on the property several years after the expiration of the term for which the land was leased, a notice of the levy given to the occupant is insufficient to authorize a judgment in the attachment suit against the owner.
2. The evidence authorized the finding that the occupant of the. land was not the tenant of the owner, and therefore that notice to such occupant of levy of the attachment was not notice to a tenant in possession within the purview of the attachment law. The verdict in favor of the owner, to the effect that there was no valid seizure under the attachment, because of a lack of notice to the tenant in possession, was supported by the evidence.
3. There is no merit in any of the special grounds of the motion for new trial.
4. The evidence authorized the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur, esocept Bell, J., who dissents.